Title: From George Washington to Theodosia Prevost, 19 May 1779
From: Washington, George
To: Prevost, Theodosia



Madam
Head Quarters Middlebrook 19th May 1779.

It is much to be regreted, that the pleasure of obeying the first emotions in favor of misfortune, is not always in our power. I should be happy, could I consider myself at liberty to comply with your request, in the case of your brother, Mr Peter De Visme. But, as I have heretofore taken no direction in the disposal of marine prisoners, I cannot with propriety, interfere on the present occasion; however great the satisfaction I should feel in obliging, where you are interested. Your good sense will perceive this, and find a sufficient excuse in the delicacy of my situation. I have the honor to be, Madam, your most obedient and hble servt
Go: Washington
